Citation Nr: 1113828	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition, diagnosed as mild lumbar arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, diagnosed as anxiety neurosis, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had an initial period of active duty training (ACDUTRA) from May to October 1965 with a subsequent period of active service from May 1969 to October 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran also requested a hearing before a decision review officer (DRO).  The hearing was scheduled for October 2005, but the Veteran failed to report for the hearing.  

The Veteran's claims were previously before the Board in February 2008 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice and obtaining outstanding VA treatment records.  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed back disability and psychiatric disorder is related to his period of active service.  In particular, the Veteran alleges that he sustained these injuries after falling off of a tank while stationed in Erlangen, Germany.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased one of the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis, NOS.
 
Preliminarily, the Board points out that the Veteran's service treatment records (STRs) are completely negative for a back disability or psychiatric disorder.  There is also no evidence of these conditions within one year after discharge from service, nor is there documentation of the slip-and-fall accident from a tank as described by the Veteran.  However, VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this regard, the Veteran was afforded several VA examinations in connection with the current claims in June 2004.  The Veteran attributed his physical and psychiatric manifestations to an in-service accident in which he fell off of a tank while stationed in Germany.  The Veteran was subsequently diagnosed as having backache, chronic pain syndrome; mild lumbar arthritis; paralumbar fibromyositis; mild lumbar spondylosis; and mild anxiety disorder, NOS.  Unfortunately, none of these examiners provided an opinion about the etiology of these disabilities and their relationship to service, if any.  As such, these examination reports are inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  On remand, the Veteran should be afforded a new VA examination to address these issues.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 11, 2007.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his back disability and psychiatric disorder since discharge from service.  In that regard, the Board notes that the VA medical records show that the Veteran was to be seen at the Vet Center in October 2003.  The Veteran should also be advised that efforts to obtain VA medical records from San Juan, Puerto Rico dated January 1970 to January 1971 were unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his back disability and psychiatric disorder since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, to include but not limited to all Vet Center records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should also be advised that efforts to obtain outstanding VA medical treatment records from San Juan, Puerto Rico dated January 1970 to January 1971 were unsuccessful. 
   
2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from December 11, 2007, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed back disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disability, including but not limited to paralumbar fibromyositis and mild lumbar spondylosis, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the claimed slip-and-fall accident from a tank.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

4.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any and all psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to express an opinion as to whether any current diagnosed psychiatric disorder, to include anxiety neurosis, NOS, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the claimed slip-and-fall accident from a tank (and the subsequent pain thereafter).  See September 2003 primary care note.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner should also comment on the significance, if any, of the Veteran's son's death in reaching this conclusion.  See October 2002 VA primary care note.  The examiner must provide a complete rationale for any stated opinion. 

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


